UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4203


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PEDRO MALDONADO-SANCHEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:14-cr-00072-RLV-DSC-3)


Submitted:   October 13, 2016             Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Baker McIntyre III, Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pedro       Maldonado-Sanchez               appeals       the       judgment        imposed

following         his   guilty     plea       to       conspiracy      to       distribute     and

possess with intent cocaine and money laundering conspiracy.                                     On

appeal, Maldonado-Sanchez’s attorney has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), certifying that

there are no meritorious grounds for appeal, but questioning

whether      the     sentence      is       reasonable.             Maldonado-Sanchez          was

advised of his right to file a pro se supplemental brief, but

has not filed a brief.             We affirm.

       Having carefully reviewed the record, we conclude that the

district       court     did     not    abuse          its    discretion         in   sentencing

Maldonado-Sanchez.             See United States v. Martinovich, 810 F.3d
232,   242     (4th     Cir.    2016)       (stating         standard      of    review).       We

discern      no    procedural      sentencing            error,      see     Gall     v.     United

States, 552 U.S. 38, 51 (2007), and Maldonado-Sanchez has failed

to   rebut     the      presumption         that       his   sentence       is    substantively

reasonable, see United States v. Louthian, 756 F.3d 295, 306

(4th Cir. 2014).             Additionally, we have reviewed the guilty plea

colloquy and find that Maldonado-Sanchez’s plea was both knowing

and voluntary, and supported by a sufficient factual basis.                                    See

United    States        v.   Sanya,     774 F.3d 812,    813    (4th      Cir.   2014)

(noting      plea       colloquy       is     reviewed         for     plain       error     where



                                                   2
defendant does not move to withdraw his guilty plea); Fed. R.

Crim. P. 11.

     In   accordance    with   Anders,     we    have   reviewed    the   entire

record in this case and find no meritorious ground for appeal.

Accordingly, we affirm the district court’s judgment and we deny

counsel’s motion to withdraw.         This court requires that counsel

inform Maldonado-Sanchez, in writing, of the right to petition

the Supreme Court of the United States for further review.                    If

Maldonado-Sanchez      requests    that    the    petition     be   filed,    but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to    withdraw     from

representation.     Counsel’s motion must state that a copy thereof

was served on Maldonado-Sanchez.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                       AFFIRMED




                                      3